Matter of Argy (Elniski) v Niagara Falls Coach Lines, Inc. (2018 NY Slip Op 01785)





Matter of Argy (Elniski) v Niagara Falls Coach Lines, Inc.


2018 NY Slip Op 01785


Decided on March 16, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 16, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, LINDLEY, CURRAN, AND TROUTMAN, JJ.


310 CA 17-01679

[*1]IN THE MATTER OF KELIANN M. ARGY (ELNISKI), PETITIONER-RESPONDENT,
vNIAGARA FALLS COACH LINES, INC., RESPONDENT-APPELLANT.


GIBSON, MCASKILL & CROSBY, LLP, BUFFALO (TIMOTHY J. GRABER OF COUNSEL), FOR RESPONDENT-APPELLANT. 
ZDARSKY, SAWICKI & AGOSTINELLI LLP, BUFFALO (JOSEPH E. ZDARSKY OF COUNSEL), FOR PETITIONER-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Deborah A. Chimes, J.), entered July 20, 2017. The order, inter alia, granted the application of petitioner to compel respondent to produce certain corporate books and records. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on February 1, 2018,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: March 16, 2018
Mark W. Bennett
Clerk of the Court